Citation Nr: 1700244	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-36 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 2006, for the grant of service connection for a low back disability.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel









INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  Jurisdiction remains with the Regional Office (RO) in Roanoke, Virginia. 

The issue of entitlement to a compensable rating for a low back disability has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board notes that the June 2013 BVA decision that granted service connection for a low back disability, additionally reopened and remanded a service connection claim for a cervical spine disability.  In August 2013, the AMC in Washington, DC granted service connection for degenerative joint disease (DJD) of the cervical spine.  Thus, this issue is no longer in appellate status.  

The Veteran requested a hearing before the Board; a hearing was scheduled for October 2016.  The Veteran did not appear for his scheduled hearing, accordingly the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board notes that the claim for entitlement to service connection for hypertension has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  



FINDINGS OF FACT

1.  In a decision dated April 1984, the Board denied service connection for a back disability; and, in June 1984, a request for reconsideration was denied.  

2.  A December 1989 Board decision again denied the claim for service connection for low back disability.  

3.  The Veteran appealed a June 1990 decision that denied reopening the claim for service for low back disability; however, after withdrawing his appeal at a June 1992 personal hearing, the Board issued a decision in June 1993 wherein it ostensbility dismissed the appeal.  

4.   On July 28, 1998, the Veteran filed to reopen the claim of entitlement to service connection for a low back disability.
 
5.  A March 2004 rating decision denied the Veteran's claim for service connection for a low back disability; in October 2004 the Veteran filed a timely notice of disagreement (NOD) as to his claim for service connection for a back disability denied in the March 2004 rating decision.
 
6.  Following issuance of a statement of the case (SOC) in September 2008, the Veteran perfected his appeal. 

7.  Service connection for a low back disability was ultimately granted in a June 2013 BVA decision, and effectuated in a June 2013 rating decision wherein an effective datae of July 26, 2006 was assigned.  

8.  The Veteran filed a timely appeal with the effective date assigned in the June 2013 rating decision that granted service connection for a low back disability.




CONCLUSIONS OF LAW

1.  The June 1993 BVA decision that withdrew his service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2014), 38 C.F.R. §§ 3.160(d), 20.1100 (2015).

2.  The criteria for an effective date of July 28, 1998, for the grant of service connection for a low back disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).

With respect to the Veteran claim he has not asserted that there is any notice deficiency in this case.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's significant VVA and VBMS electronic claims files.  The Board finds that all necessary development of the earlier effective date claim has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.
 
Moreover, resolution of this appeal ultimately turns on when the Veteran filed his claim, so an examination and opinion are not needed to fairly decide this appeal. See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).
 
Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II. Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof. 38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994). 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).

The Veteran's original claim of service connection for a back disability was received by the VA in August 1981.  In an April 1983 rating decision the Veteran's claim was denied.  The Veteran perfected an appeal and his claim was denied by the BVA in an April 1984 decision.  The Veteran requested reconsideration of this decision, but that was denied in June 1984.  The April 1984 BVA decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).
 
The Veteran filed a claim to reopen in October 1988.  His claim was denied in a January 1989 rating decision.  A subsequent March 1989 rating decision additionally denied his claim.  The Veteran perfected an appeal as to his claim for service connection and it was denied in a December 1989 BVA decision.  The Veteran did not appeal the BVA decision and it became final.  

The Veteran filed a claim to reopen in February 1990, and the claim was subsequently denied in June 1990 and October 1991 rating decisions.  He perfected an appeal.  However, during the course of his June 1992 personal hearing, the Veteran verified on the record that he wished to withdraw his appeal.  Such meets the requirements of a withdrawn appeal.  See 38 C.F.R. § 20.204 (b) (2016) (requiring that a withdrawal of a substantive appeal be done "in writing"); Tomlin v. Brown, 5 Vet. App. 355   (1993) (held that a statement on the record at a hearing, once reduced to writing, became a statement "in writing" for purposes of satisfying that element of a regulation's procedural requirement).  A June 1993 Board denied ostensibly dismissed the appeal based on the withdrawal.  The Veteran did not appeal the Board decision and it became final. 

The Veteran filed a claim to reopen entitlement to service connection for a low back disability on July 28, 1998.  A March 2004 rating decision denied the Veteran's claim to reopen. The Veteran filed an NOD in October 2004.  Reference was made to a September 2004 decision, which addressed issues not presently on appeal.  However, and rather crucially, the Veteran made specific reference to his low back claim and his desire to appeal the denial.  The Board finds this statement more than a sufficient disagreement with the March 2004 decision.  

There have been a number of precedent decisions regarding the concept of equitable tolling in earlier effective date cases.  Some have reasoned that a prior decision never becomes final and binding (i.e., remains pending) whereas here, for example, the Veteran initiated a timely appeal but was not provided full procedural due process by providing him a statement of the case. See, e.g., Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  The RO did not issue a statement of the case (SOC) until September 2008 (following September 2005, October 2005, and September 2007 rating decisions).  The Veteran timely appealed the September 2008 SOC, and the Board granted the Veteran's claim in June 2013.  Thus, the July 28, 1998 claim for service connection for a low back disability remained pending, at the time the Board granted the Veteran's claim.
 
With a date of claim of July 28, 1998, established, the Board will next turn to the question of whether the Veteran is entitled to an earlier effective date than July 26, 2006, for the award of service connection for a low back disability.
  
Since the July 28, 1998 claim remained pending, the Board finds that the Veteran is entitled to an earlier effective date of July 28, 1998.  An effective date earlier than July 28, 1998, is not possible as the June 1993 BVA decision is final and there is no document of record dated prior to July 28, 1998, but after the June 1993 BVA decision that can be reasonably construed as a claim or informal claim to reopen entitlement to service connection for a low back disability.
 
The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, as even assuming that entitlement to a low back disability arose at an earlier time, the law mandates that the effective date shall be the later of the date entitlement arose or the date his claim to reopen was received.  38 C.F.R. § 3.400(r) (2015).  Thus, because the Veteran's claim to reopen was received on July 28, 1998, the effective date of the grant of service connection cannot precede this date as a matter of law.

In sum, the Veteran is entitled to an earlier effective date of July 28, 1998, but no earlier, for the grant of service connection for a low back disability. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). The benefit-of-the-doubt rule has been considered in making this decision. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date of July 28, 1998, for the grant of service connection for a low back disability is granted.




REMAND

The Board notes that in a March 2004 rating decision the Veteran was denied service connection for hypertension.  

In an October 2004 statement, the Veteran expressed disagreement with the denial of his claim.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for hypertension must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  

Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


